Title: From Benjamin Franklin to Courtney Melmoth, [on or after 28 January 1778]
From: Franklin, Benjamin
To: Melmoth, Courtney


Sir,
[On or after January 28, 1778]
I should have been flatter’d exceedingly by Mrs. Melmoth’s showing the least Inclination for one of those Portraits, when Mrs. Izard accepted the other, and should have presented it to her with the greatest Pleasure. She did not appear to desire it and I did not presume it of Value enough to be offer’d. Her Quarrel with me on that Account is pleasing: The Reconciliation when I can obtain it, will be more so. At present another Lady has put it out of my Power to comply with the Terms. M. de Chaumont, at whose Pottery in the Country they were made, receiving a Request from Petersburgh, for one of them, to gratify the Curiosity of the Empress, and having none in town, he got from me the only one I had left, and has sent it away. But I am promis’d another soon, and shall seize the first Moment of making my Peace with it. In the mean time, I hope you will intercede for me in that Heart where I am sure you have Interest. Accept my Thanks for the Books, from the Reading of which I promise myself a good deal of Pleasure. Please to accept also the Trifle enclos’d, and believe me with sincere Esteem, Sir Your most obedient humble
 
Addressed: A Monsieur / Monsieur Franklin / Chez Monsieur Chaumont / Passy.
Notation: To M. Melmoth
